DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Applicant’s amendment filed on 11/26/2020.
Claims 1-3, 5-14, and 16-31 are currently pending.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-3, 5-14, and 16-31 are considered allowed because no prior art or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“providing an indication to a base station (BS) of a number of aperiodic trigger states supported by the UE. wherein the indication of the number of aperiodic trigger states includes an indication of a number of supported aperiodic trigger states per trigger type for a plurality of trigger types; and
receiving an activation of one or more aperiodic trigger states from the BS in accordance with the indication of the number of aperiodic trigger states“ in combination with other claim limitations as recited in independent claim 1, independent claim 12, independent claim 22, independent claim 23, independent claim 24, independent claim 25, independent claim 26, and independent claim 27.


“providing/receiving an indication to a base station (BS) of a number of aperiodic trigger states supported by the UE; and
receiving/providing a configuration of one or more aperiodic trigger states from the BS in accordance with the indication“ as recited in independent claim 28 and independent claim 29.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian T O'Connor whose telephone number is (571)270-1081.  The examiner can normally be reached on Mon-Fri Flex 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T O CONNOR/Primary Examiner, Art Unit 2465                                                                                                                                                                                                        February 17, 2021